
	
		II
		110th CONGRESS
		1st Session
		S. 1350
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 10, 2007
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title II of the Immigration and
		  Nationality Act to reform the diversity visa program and create a program that
		  awards visas to aliens with an advanced degree.
	
	
		1.Immigrants with advanced degrees
			(a)Worldwide levelSection 201 of the Immigration and
			 Nationality Act (8 U.S.C. 1151) is amended—
				(1)in subsection (a)(3), by inserting
			 and immigrants with advanced degrees after diversity
			 immigrants; and
				(2)by amending subsection (e) to read as
			 follows:
					
						(e)Worldwide level of diversity immigrants and
				immigrants with advanced degrees
							(1)Diversity immigrantsThe worldwide level of diversity immigrants
				described in section 203(c)(1) is equal to 18,333 for each fiscal year.
							(2)Immigrants with advanced
				degreesThe worldwide level
				of immigrants with advanced degrees described in section 203(c)(2) is equal to
				36,667 for each fiscal
				year.
							.
				(b)Allocation of immigrant visasSection 203 of the Immigration and
			 Nationality Act (8 U.S.C. 1153(c)) is amended—
				(1)in subsection (c)—
					(A)in paragraph (1), by striking
			 paragraph (2), aliens subject to the worldwide level specified in
			 section 201(e) and inserting paragraphs (2) and (3), aliens
			 subject to the worldwide level specified in section 201(e)(1);
					(B)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
					(C)by inserting after paragraph (1) the
			 following:
						
							(2)Aliens who hold an advanced degree in
				science, mathematics, technology, or engineering
								(A)In generalQualified immigrants who hold a master’s or
				doctorate degree in the life sciences, the physical sciences, mathematics,
				technology, or engineering shall be allotted visas each fiscal year in a number
				not to exceed the worldwide level specified in section 201(e)(2).
								(B)Economic considerationsBeginning on the date which is 1 year after
				the date of the enactment of this paragraph, the Secretary of State, in
				consultation with the Secretary of Commerce and the Secretary of Labor, and
				after notice and public hearing, shall determine which of the degrees described
				in subparagraph (A) will provide immigrants with the knowledge and skills that
				are most needed to meet anticipated workforce needs and protect the economic
				security of the United
				States.
								;
					(D)in paragraph (3), as redesignated, by
			 striking this subsection each place it appears and inserting
			 paragraph (1); and
					(E)by amending paragraph (4), as redesignated,
			 to read as follows:
						
							(4)Maintenance of information
								(A)Diversity immigrantsThe Secretary of State shall maintain
				information on the age, occupation, education level, and other relevant
				characteristics of immigrants issued visas under paragraph (1).
								(B)Immigrants with advanced
				degreesThe Secretary of
				State shall maintain information on the age, degree (including field of study),
				occupation, work experience, and other relevant characteristics of immigrants
				issued visas under paragraph (2).
								;
				and
					(2)in subsection (e)—
					(A)in paragraph (2), by striking
			 (c) and inserting (c)(1);
					(B)by redesignating paragraph (3) as paragraph
			 (4); and
					(C)by inserting after paragraph (2) the
			 following:
						
							(3)Immigrant visas made available under
				subsection (c)(2) shall be issued as follows:
								(A)If
				the Secretary of State has not made a determination under subsection (c)(2)(B),
				immigrant visas shall be issued in a strictly random order established by the
				Secretary for the fiscal year involved.
								(B)If
				the Secretary of State has made a determination under subsection (c)(2)(B) and
				the number of eligible qualified immigrants who have a degree selected under
				such subsection and apply for an immigrant visa described in subsection (c)(2)
				is greater than the worldwide level specified in section 201(e)(2), the
				Secretary shall issue immigrant visas only to such immigrants and in a strictly
				random order established by the Secretary for the fiscal year involved.
								(C)If
				the Secretary of State has made a determination under subsection (c)(2)(B) and
				the number of eligible qualified immigrants who have degrees selected under
				such subsection and apply for an immigrant visa described in subsection (c)(2)
				is not greater than the worldwide level specified in section 201(e)(2), the
				Secretary shall—
									(i)issue immigrant visas to eligible qualified
				immigrants with degrees selected in subsection (c)(2)(B); and
									(ii)issue any immigrant visas remaining
				thereafter to other eligible qualified immigrants with degrees described in
				subsection (c)(2)(A) in a strictly random order established by the Secretary
				for the fiscal year
				involved.
									.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007.
			2.Carryover of advanced degree visas and
			 diversity visasSection
			 204(a)(1)(I)(ii)(II) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(I)(ii)(II)) is amended to read as follows:
			
				(II)An immigrant visa made available under
				subsection 203(c) for fiscal year 2007, or for any subsequent fiscal year, may
				be issued, or adjustment of status under section 245(a) may be granted, to an
				eligible qualified alien who has properly applied for such visa or adjustment
				of status in the fiscal year for which the alien was selected notwithstanding
				the end of such fiscal year. Such visa or adjustment of status shall be counted
				against the worldwide levels set forth in section 201(e) for the fiscal year
				for which the alien was
				selected.
				.
		
